
	

115 HR 5102 : Substance Use Disorder Workforce Loan Repayment Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5102
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Public Health Service Act to authorize a loan repayment program for substance use
			 disorder treatment employees, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Substance Use Disorder Workforce Loan Repayment Act of 2018. 2.Loan repayment program for substance use disorder treatment employeesTitle VII of the Public Health Service Act is amended—
 (1)by redesignating part F as part G; and (2)by inserting after part E (42 U.S.C. 294n et seq.) the following:
				
					FSubstance use disorder treatment employees
						781.Loan repayment program for substance use disorder treatment employees
 (a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall carry out a program under which—
 (1)the Secretary enters into agreements with individuals to make payments in accordance with subsection (b) on the principal of and interest on any eligible loan; and
 (2)the individuals each agree to complete a period of service in a substance use disorder treatment job, as described in subsection (d).
 (b)PaymentsFor each year of obligated service by an individual pursuant to an agreement under subsection (a), the Secretary shall make a payment to such individual as follows:
 (1)Service in a shortage areaThe Secretary shall pay— (A)for each year of obligated service by an individual pursuant to an agreement under subsection (a), 1/6 of the principal of and interest on each eligible loan of the individual which is outstanding on the date the individual began service pursuant to the agreement; and
 (B)for completion of the sixth and final year of such service, the remainder of such principal and interest.
 (2)Maximum amountThe total amount of payments under this section to any individual shall not exceed $250,000. (c)Eligible loansThe loans eligible for repayment under this section are each of the following:
 (1)Any loan for education or training for a substance use disorder treatment job. (2)Any loan under part E of title VIII (relating to nursing student loans).
 (3)Any Federal Direct Stafford Loan, Federal Direct PLUS Loan, or Federal Direct Unsubsidized Stafford Loan, or Federal Direct Consolidation Loan (as such terms are used in section 455 of the Higher Education Act of 1965).
 (4)Any Federal Perkins Loan under part E of title I of the Higher Education Act of 1965. (5)Any other Federal loan as determined appropriate by the Secretary.
 (d)Period of serviceThe period of service required by an agreement under subsection (a) shall consist of up to 6 years of full-time employment, with no more than 1 year passing between any 2 years of covered employment, in a substance use disorder treatment job in the United States in—
 (1)a Mental Health Professional Shortage Area, as designated under section 332; or (2)a county (or a municipality, if not contained within any county) where the mean drug overdose death rate per 100,000 people over the past 3 years for which official data is available from the State, is higher than the most recent available national average overdose death rate per 100,000 people, as reported by the Centers for Disease Control and Prevention.
 (e)Ineligibility for double benefitsNo borrower may, for the same service, receive a reduction of loan obligations or a loan repayment under both—
 (1)this subsection; and (2)any Federally supported loan forgiveness program, including under section 338B, 338I, or 846 of this Act, or section 428J, 428L, 455(m), or 460 of the Higher Education Act of 1965.
								(f)Breach
 (1)Liquidated damages formulaThe Secretary may establish a liquidated damages formula to be used in the event of a breach of an agreement entered into under subsection (a).
 (2)LimitationThe failure by an individual to complete the full period of service obligated pursuant to such an agreement, taken alone, shall not constitute a breach of the agreement, so long as the individual completed in good faith the years of service for which payments were made to the individual under this section.
 (g)Additional criteriaThe Secretary— (1)may establish such criteria and rules to carry out this section as the Secretary determines are needed and in addition to the criteria and rules specified in this section; and
 (2)shall give notice to the committees specified in subsection (h) of any criteria and rules so established.
 (h)Report to CongressNot later than 5 years after the date of enactment of the Substance Use Disorder Workforce Loan Repayment Act of 2018, and every other year thereafter, the Secretary shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on—
 (1)the number and location of borrowers who have qualified for loan repayments under this section; and (2)the impact of this section on the availability of substance use disorder treatment employees nationally and in shortage areas and counties described in subsection (d).
 (i)DefinitionIn this section: (1)The term municipality means a city, town, or other public body created by or pursuant to State law, or an Indian Tribe.
 (2)The term substance use disorder treatment job means a full-time job (including a fellowship)— (A)where the primary intent and function of the job is the direct treatment or recovery support of patients with or in recovery from a substance use disorder, such as a physician, physician assistant, registered nurse, nurse practitioner, advanced practice registered nurse, social worker, recovery coach, mental health counselor, addictions counselor, psychologist or other behavioral health professional, or any other relevant professional as determine by the Secretary; and
 (B)which is located at a substance use disorder treatment program, private physician practice, hospital or health system-affiliated inpatient treatment center or outpatient clinic (including an academic medical center-affiliated treatment program), correctional facility or program, youth detention center or program, inpatient psychiatric facility, crisis stabilization unit, community health center, community mental health or other specialty community behavioral health center, recovery center, school, community-based organization, telehealth platform, migrant health center, health program or facility operated by a tribe or tribal organization, Federal medical facility, or any other facility as determined appropriate for purposes of this section by the Secretary.
 (j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2019 through 2028..
			Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
